DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Fig. 3 is currently improperly indicated as --Prior Art—. To be given the prior art designation, a figure should only illustrate that which is old.  See MPEP § 608.02(g). However, Fig. 3 is indicated in paragraph 0074 of the Applicant’s specification as showing an embodiment of the invention. Further, Fig. 3 shows features of the Applicant’s invention such as “tapered sidewalls such that the distance between contacts decreases with increasing depth” and “no liner present on the sidewalls of the contact lines”. Therefore, Fig. 3 should not be indicated as prior art.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The drawings indicate that Fig. 4 is prior art. However, paragraph 0043 of the specification indicates that “Fig. 4 shows a schematic drawing of gates and fins of a cell in 
Further, the drawings indicate that Fig. 3 is prior art. However, paragraph 0042 of the specification indicates that “Fig. 3 shows a schematic drawing of contact lines and fins of a cell and paragraphs 0073 and 0074 of the specification recites “Cells according to embodiments of the present disclosure…An example of such a cell is schematically illustrated in Fig. 3.” The Examiner believes the indication Fig. 3 as prior art in the drawings is incorrect as Fig. 3 seems to show no liner on the sidewalls of the contact which the Applicant states is desirable. Appropriate changes should be made to the either of the specification or drawings to resolve the discrepancy.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2019/0157387) hereinafter “Wu”.
Regarding claim 7, Figs. 14B and 14C of Wu teaches a cell comprising a plurality of fin transistors on parallel fins (Items 104A and 104B) wherein gates (Items 106A1 and 106A2) lie in line with each other and wherein gate cuts (Item 116) between adjacent fins have a slope such that the distance between the gates is decreasing with increasing depths (See inverse taper shape of Item 116 in Fig. 14B); and contact lines (Items 150; See Examiner’s Note).
Examiner’s Note: The Examiner notes that the claim language does not require both contact lines having contact line cuts and gate lines having gate cuts. This is evident by the Applicant’s use of the word “or” between the statements regarding the contact lines and gate lines. 
Regarding claim 8, Fig. 14B of Wu further teaches where no liner is present on sidewalls of the contact lines (Items 150) or gates (Items 106A1 and 106A2).
Regarding claim 9, Wu further teaches where the fins (Items 104A and 104B) comprise silicon or Ge or III-V material (Paragraph 0022).
Regarding claim 10, Wu teaches a complementary metal oxide semiconductor device (Paragraph 0020) comprising a cell in accordance with claim 7 (See the rejection of claim 7 above).
Regarding claim 11, Wu teaches a static random access memory cell (Paragraph 0020) comprising a cell in accordance with claim 7 (See the rejection of claim 7 above).
Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0020687) hereinafter “Wang”.
Regarding claim 1, Wang teaches a method of forming gate contacts or contact lines on a plurality of fins, the method comprising: providing a wafer (Item 100) comprising a semiconductor structure (Paragraph 0044) which comprises a plurality of fins (Item 110); patterning at least one continuous trench (Paragraph 0050 where a trench is formed when the sacrificial dummy gates are removed, the trench being defined by the sidewall spacers [Items 108]) over the fins (Items 110); filling at least one of the trenches with metal (Item 120; Paragraph 0050 where the gate structure can include a work function metal) to obtain at least one continuous gate in contact with the fins; filling a metal (Item 130) in a trench to obtain a continuous contact line (Item 130; See Examiner’s Note below); and cutting (Paragraph 0059) the metal of the at least one gate (Item 120) in between some of the fins (Items 110).
   Examiner’s Note: The Examiner notes that the claim language does not require both filling at least one of trenches with metal to obtain at least one continuous gate in contact with the fins and filling at least one of the trenches with metal to obtain at least one continuous contact line in contact with the fins. This is evident by the Applicant’s use of the word “or” between the statements regarding the contact lines and gate lines. Therefore, Wang can anticipate claim 1 without cutting a continuous contact line. 
Regarding claim 2, Wang further teaches where a gate cap material (Item 122; Paragraph 0050 where the material is silicon nitride) is provided over the at least one continuous gate (Item 120) and a contact cap material (Item 134; Paragraph 0058 where the material is silicon carbon) is provided over the at least one continuous contact line (Item 130), and wherein the gate cap material (Item 122; paragraph 0050 SiN) is different from the contact cap material (Item 134; Paragraph 0058 SiC) such that cap[ materials with different etch selectivity (Paragraph 000036) ae provided before cutting the metal of the at least one gate (Item 120).
Regarding claim 6, Wang further teaches where the metal used for filling the trenches comprises tungsten (Paragraph 0047).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0020687) hereinafter “Wang” in view of Bi et al. (US 9818875) hereinafter “Bi”.
Regarding claim 3, Wang teaches all of the elements of the claimed invention as stated above except where the method further comprises a fin cut after obtaining the at least one gate.
Bi teaches a method of forming a finfet device where a fin cut (Fig. 17) is performed on fins (Item 120) after forming of a gate structure (Item 134).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform a fin cut on at least one of the fins because the fin cut allows for the fin to be separated into device segments which may be desirable based on the requirements of the device (Bi Column 3, Lines 55-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the fin cut on fins after obtaining the at least one gate because it avoids significant loss of strain in a strained field effect transistor (Column 3, Lines 55-60).
Regarding claim 4, the combination of Wang and Bi teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the fin cut is performed after a front end of line process wherein the front end of line process comprises epitaxial growth of a source and a drain, applying a dummy gate, applying a replacement metal gate and applying the contact lines.
Bi further teaches where a fin cut is performed after a front end of line process wherein the front end of line process comprises epitaxial growth (Column 8, Lines 54-56) of a source and a drain (Item 125), applying a dummy gate (Column 4, Lines 33-34), applying a replacement metal gate Item 134; Column 4, Lines 33-34) and applying the contact lines (Item 160).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fin cut performed after a front end of line process wherein the front end of line process comprises epitaxial growth of a source and a drain, applying a dummy gate, applying a replacement metal gate and applying the contact lines because it avoids significant loss of strain in a strained field effect transistor (Column 3, Lines 55-60).
Regarding claim 5, the combination of Wang and Bi teaches all of the elements of the claimed invention as stated above.
Wang further teaches where the plurality of fins comprise a functional layer that is silicon based (Paragraph 0039).
However, assuming for the sake of argument that the teaching in Wang of a silicon-based material does not rise to the level of teaching a functional layer of silicon, or silicon germanium, or germanium or indium gallium arsenide or III-V material, the Examiner relies on the teaching in Column 5, Lines 66-67 through Column 6, Line 1 of Bi where the plurality of fins (Items 120) comprise a functional layer of silicon germanium.
It would have been obvious to one having ordinary skill in the art to have the plurality of fins of Wang comprise a functional layer of silicon germanium because it introduces strain in the transistor (Bi Column 6, Lines 1-3) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891